DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable US Patent No. 9,812,462 to Pang et al. (hereinafter Pang) in view of Yu et al. (US 2018/0122906, hereinafter Yu) and Hashimoto et al. (US 2016/0267991, cited in IDS of 12/30/2020, hereinafter Hashimoto).
With respect to Claim 1, Pang discloses a semiconductor structure (e.g., nonvolatile semiconductor memory device) (Pang, Figs. 1, 4, 12C-12D, 12F, 13A, Col. 3, lines 27-43; Col. 4, lines 35-50; Col. 5, lines 29-58; Col. 6, lines 60-61; Col. 7, lines 29-64; Col 9, lines 30-59; Col. 15, lines 62-67; Cols. 16-19), comprising:
       a substrate (e.g., 411/412/SL, including an insulating material and a source line SL) (Pang, Figs. 4, 12C-12D, 12F, 13A, Col. 9, lines 48-49), the substrate (411/412/SL) comprising a first region (e.g., memory portion 1300L/1300R including memory hoes 1316L/1316R) (Pang, Figs. 4, 12C-12D, 12F, 13A, Col. 17, lines 34-67; Col. 18, lines 1-46) and a second region (e.g., including local interconnects 1301/1302 in Fig. 13A or 417 in Fig. 4) (Pang, Figs. 4, 12C-12D, 12F, 13A, Col. 9, lines 51-55; Col. 17, lines 40-41) being adjacent to the first region (1300L/1300R);
      a material layer (e.g., an upper portion of the stack 1210 covering the stack 1200 including alternating dielectric layers and conductive layers) (Pang, Figs. 12C-12D, 12F Col. 16, lines 16-45) over the first region (e.g., 1300L/1300R) (Pang, Figs. 4, 12C-12D, 12F, Col. 9, lines 51-55; Col. 17, lines 34-67; Col. 18, lines 1-46) and the second region (e.g., 1301/1302); and
      an array of device openings (e.g., memory holes 1316L/1316R) (Pang, Figs. 12C-12D, 12F, Col. 18, lines 5-31) each penetrating the material layer (e.g., 1210/1200) and extending into the first region (1300L/1300R) to expose the substrate (411/412/SL), wherein: 
       the array of device openings (e.g., memory holes 1316L/1316R) (Pang, Figs. 12C-12D, 12F, 13A, Col. 17, lines 55-67; Col. 18, lines 1-46) comprises a first row (e.g., R1L/R1R, memory holes 1310 arranged in a vertical direction in Fig. 13A) of first device openings (e.g., memory holes 1310) adjacent to a boundary between the first region (e.g., 1300L/1300R) and the second region (1301/1302) and at least two rows (e.g., R2L/R2R and R3L/R3R) of second device openings (e.g., memory holes 1311 and 1312) further away from the boundary respectively,
      a first length (e.g., diameter d) (Pang, Fig. 13A, Col. 17, lines 34-67) of a top aperture of each first device opening (e.g., memory holes 1310) along a first direction (e.g., the horizontal direction in Fig. 13A) parallel to the top surface of the substrate and pointing from the second region to the first region is greater (e.g., d d d) (Pang, Figs. 13A, 12F, Col. 17, lines 29-33; Col. 18, lines 32-46) than a second length (dd3) of a top aperture of each second device opening (e.g., memory holes 1311 and 1312) along the first direction, 
       a third length (e.g., common diameter d) (Pang, Figs. 12F, 13A, Col. 17, lines 29-33) of a bottom aperture of each first device opening (e.g., memory holes 1310) along the first direction is substantially same as a fourth length (e.g., common diameter d) of a bottom aperture of each second device opening (e.g., memory holes 1311 and 1312) along the first direction.
Further, Pang does not specifically disclose that each first device opening has a tapered cross section, the first length is greater than the third length, and the second length is no less than the fourth length.
However, Yu teaches forming three-dimensional memory structures (Yu, Figs. 14-15, ¶0002, ¶0004, ¶0146-¶0192) comprising an array of memory openings (49) (Yu, Figs. 14-15, ¶0184-¶0192) extending through a plurality of vertically alternating stacks (e.g., (132,142), (232,242), (332,342)) (Yu, Fig. 14, ¶0190), wherein each memory opening includes a tapered portion with a tapered cross section and a bottom end of the tapered portion adjoining a bulging portion (Yu, Fig. 14, ¶0191), such that the lateral dimension (interpreted as the third/fourth length) of the bulging portion is greater than a bottom end of the tapered portion to increase contact area of the semiconductor channel layer and the source strap structure.
Further, Hashimoto teaches forming a plurality of memory openings (Hashimoto, Fig. 19, ¶0146-¶0152) having tapered cross-section with the diameter become smaller from a top layer to a bottom layer, and as the diameter of the memory opening become smaller, the high electric field is applied between the gate and the channel of the selected memory cell, and the write speed into the memory cell increases, the memory cell is classified according to a stacking position and the threshold voltages of a memory cell for each layer is controlled.
Thus, a person of ordinary skill in the art would recognize that in three-dimensional memory structures of Pang/Yu comprised of a plurality of vertically alternating stacks and an array of memory openings extending through the plurality of vertically alternating stacks and having a tapered portion and a bulging portion of Yu, each first device opening would have a tapered cross section with the first length at the top-most tier structure greater than the third length at the bottom of the bulging portion, and the second length at the topmost-tier structure would be no less than the fourth length at the bottom of the bulging portion; and further, forming memory opening having tapered cross-section (as taught by Hashimoto) would allow to control threshold voltages of a memory cell for each layer.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor structure of Pang by forming a plurality of openings having a tapered portion and a bulging portion as taught by Yu, and further optimizing diameters of the tapered memory holes as taught by Hashimoto to have the semiconductor structure, wherein each first device opening has a tapered cross section, the first length is greater than the third length, and the second length is no less than the fourth length in order to increase contact area of the semiconductor channel layer and the source strap structure, and to effectively control threshold voltages of a memory cell for each layer, and thus to obtain improved ultra-high density three-dimensional memory device (Yu, ¶0002, ¶0004, ¶0146, ¶0191; Hashimoto, ¶0029-¶0030, ¶0146, ¶0148, ¶0151).
Regarding claim 6, Pang in view of Yu and Hashimoto discloses the semiconductor structure of claim 1. Further, Pang discloses the semiconductor structure, wherein the second device openings (e.g., memory holes 1311 in the second row R2L/R2R and memory holes 1312 in the third row R3L/R3R) (Pang, Figs. 12F, 13A, Col. 17, lines 29-33) have a substantially same size (e.g., common diameter d1, the diameter of the lower end of memory holes 1311/1312) and have a circular shape.
Regarding claim 7, Pang in view of Yu and Hashimoto discloses the semiconductor structure of claim 1. Further, Pang discloses the semiconductor structure, wherein rows of the array of device openings are arranged in a staggered configuration (Pang, Fig. 13A, Col. 17, lines 34-38) along the first direction (e.g., the row direction).
Regarding claim 8, Pang in view of Yu and Hashimoto discloses the semiconductor structure of claim 1. Further, Pang discloses the semiconductor structure, wherein the second device openings (1311/1312) are further arranged at least a third row (e.g., R3L/R3R for memory holes 1312) (Pang, Fig. 13A, Col. 17, lines 55-61) further away from the boundary along the first direction and adjacent to the second row (e.g., R2L/R2R).
Regarding claim 9, Pang in view of Yu and Hashimoto discloses the semiconductor structure of claim 8. Further, Pang discloses the semiconductor structure, wherein sizes (e.g., diameterd1>d2>d3>d4) (Pang, Figs. 13A, 12F, Col. 17, lines 29-33) of the first device openings (1310) in the first row (R1L/R1R) and the second device openings (1311/1312) in the second row R2L/R2R and the third row R3L/R3R decrease along the first direction.
Regarding claim 10, Pang in view of Yu and Hashimoto discloses the semiconductor structure of claim 1. Further, Pang discloses the semiconductor structure, wherein the second region (e.g., 1301/1302) and the first region (e.g., 1300L/1300R) further comprises one or more boundaries in between, and sizes (e.g., diameters at upper ends of the memory holes decrease in the row direction, e.g., d1>d2>d3>d4) (Pang, Figs. 13A, 12F, Col. 17, lines 29-61)  of device openings decrease along a direction from each boundary to an inner portion of the array of device openings.
Regarding Claim 14, Pang in view of Yu and Hashimoto discloses the semiconductor structure of claim 1. Further, Pang discloses that the second region (e.g., 1301/1302) (Pang, Fig. 13A, Col. 17, lines 34-61) has two boundaries with the first region (e.g., memory portion 1300L/1300R) and the first region is disposed between the two boundaries along the first direction.
Regarding Claim 15, Pang in view of Yu and Hashimoto discloses the semiconductor structure of claim 14. Further, Pang does not specifically disclose that the array including an odd number of rows, a distance between adjacent device openings of two adjacent rows decreases towards a middle row of the array and a distance between a device opening in the middle row to an adjacent device opening in an adjacent row is same.
However, Hashimoto teaches forming a plurality of openings (Hashimoto, Fig. 18, ¶0139-¶0145) arranged in a zigzag pattern (staggered pattern) in a region and having diameters that vary between an end of the region and a center of the region (Hashimoto, Fig. 18, ¶0140, ¶0145) such that a distance between adjacent device openings of two adjacent rows decreases towards a middle row of the array and a distance between a device opening in the middle row to an adjacent device opening in an adjacent row is same; and as a result different voltages are applied to different bit lines connected to different groups of pillars formed on the openings.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Pang/Yu/Hashimoto by forming a plurality of openings having different diameters with optimized dispositions, diameters, and shapes of the contact holes as taught by Hashimoto such that a distance between adjacent device openings vary to have the semiconductor structure, wherein the array including an odd number of rows, a distance between adjacent device openings of two adjacent rows decreases towards a middle row of the array and a distance between a device opening in the middle row to an adjacent device opening in an adjacent row is same in order to effectively control voltages applied to the contact plugs, and thus to obtain improved ultra-high density three-dimensional memory device (Hashimoto, ¶0029-¶0030, ¶0056-¶0057, ¶0100-¶0101, ¶0140, ¶0145).
Regarding claim 17, Pang in view of Yu and Hashimoto discloses the semiconductor structure of claim 1. Further, Pang discloses the semiconductor structure, wherein the material layer (e.g., 1200/1210) (Pang, Figs. 12C-12D, 12F Col. 16, lines 16-45) includes a stack structure comprising a plurality of conductor layers (e.g., control gate layers) and a plurality of insulating layers (dielectric layers DL0-DL10 and DL11-DL19) stacking alternatingly along a direction (e.g., stacking direction) perpendicular to the top surface of the substrate.
Claims 2-3, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable US Patent No. 9,812,462 to Pang in view of Yu (US 2018/0122906) and Hashimoto (US 2016/0267991) as applied to claim 1, and further in view of Kim et al. (US 2016/0343727, hereinafter Kim).
Regarding claim 2, Pang in view of Yu and Hashimoto discloses the semiconductor structure of claim 1. Further, Pang does not specifically disclose that the first length of the top aperture of each first device opening along the first direction is greater than a first width of the top aperture of each first device opening along a second direction parallel to the top surface of the substrate and being perpendicular to the first direction.
However, Kim teaches forming NAND memory device comprising a plurality of device openings (e.g., contact holes CH formed through a plurality of interlayer insulating layers) (Kim, Figs. 2A-2B, 14B, ¶0006-¶0011, ¶0030, ¶0060-¶0067, ¶0090-¶0091, ¶0095-¶0096) that includes openings having an elliptical shape, wherein a length (e.g., a width along the X-direction) (Kim, Figs. 2A-2B, 14B, ¶0067, ¶0095) of the first opening (e.g., contact hole CH1 for the contact plug 161) along a first direction (the X-direction) parallel to the top surface of the substrate (101) and pointing from the second region (e.g., contact region CR adjacent to the cell region MR) to the first region (e.g., edge region of the contact region CR) is greater than a width (e.g., along the Y-direction) of the first opening along a second direction (e.g., the Y-direction) parallel to the top surface of the substrate and being perpendicular to the first direction e.g., (the X-direction); as a result, the occurrence of the opening defects during formation of contact holes is reduced  by increasing an area of contact plugs formed in the openings of contact holes (Kim, Figs. 2A-2B, 14B, ¶0067).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Pang/Yu/Hashimoto by forming a plurality of device openings having an elliptical shape as taught by Kim to have the first length of the top aperture of each first device opening along the first direction is greater than a first width of the top aperture of each first device opening along a second direction parallel to the top surface of the substrate and being perpendicular to the first direction in order to reduce the occurrence of the opening defects during formation of the holes by increasing an area of the holes (Kim, ¶0067).
Regarding claim 3, Pang in view of Yu, Hashimoto, and Kim discloses the semiconductor structure of claim 2. Further, Pang discloses that the second length (e.g., diameter d2/d3) (Pang, Figs. 13A, 12F, Col. 17, lines 29-32; Col. 18, lines 40-46) of the top aperture of each second device opening (e.g., 1311/1312) along the first direction is substantially same (e.g., the memory holes have a circular cross-section) as a second width (e.g., d2/d3) of the top aperture of each second device (1311) opening along the second direction. 
Regarding claim 5, Pang in view of Yu and Hashimoto discloses the semiconductor structure of claim 1. Further, Pang does not specifically disclose that the first device openings have a substantially same size and have an oval shape.
However, Kim teaches forming a plurality of device openings (e.g., contact holes CH) (Kim, Figs. 2A-2B, 14B, ¶0006-¶0011, ¶0030, ¶0060-¶0067, ¶0090-¶0091, ¶0095-¶0096) having an elliptical shape, wherein a length (e.g., a width along the X-direction) (Kim, Figs. 2A-2B, 14B, ¶0067, ¶0095) of the first opening (e.g., contact hole CH1 for the contact plug 161) along a first direction (the X-direction) is greater than a width (e.g., along the Y-direction) of the first opening along a second direction (e.g., the Y-direction) so that the occurrence of the opening defects during formation of contact holes is reduced  by increasing an area of contact plugs formed in the openings of contact holes (Kim, Figs. 2A-2B, 14B, ¶0067).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Pang/Yu/Hashimoto by forming a plurality of device openings having an elliptical shape as taught by Kim to have the semiconductor structure, wherein the first device openings have a substantially same size and have an oval shape in order to reduce the occurrence of the opening defects during formation of the holes by increasing an area of the holes (Kim, ¶0067).
Regarding claim 18, Pang in view of Yu and Hashimoto discloses the semiconductor structure of claim 17. Further, Pang discloses the plurality of conductor layers (e.g., control gate layers) (Pang, Figs. 12C-12D, 12F Col. 16, lines 16-45), but does not specifically discloses that the plurality of conductor layers includes one or more of tungsten, aluminum, and copper. However, Kim teaches NAND memory device (Kim, Figs. 2A-2B, 14B, ¶0006-¶0011, ¶0030, ¶0060-¶0067) comprising a stack structure of alternating a plurality of conductor layers for word lines (140) (Kim, ¶0033) separated from each other by the insulating layers (107), wherein the plurality of conductor layers includes a metal material such as tungsten or copper.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Pang/Yu/Hashimoto by forming a stack structure of alternating conductor layers and insulating layers as taught by Kim to have a stack structure comprising the plurality of conductor layers that includes one or more of tungsten, aluminum, and copper in order to provide metal materials having lower resistance, and thus to obtain an improved memory device wherein the connection between the word lines and contact plugs is improved (Kim, ¶0006-¶0011, ¶0033-¶0034, ¶0064-¶0067).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,812,462 to Pang in view of Yu (US 2018/0122906), Hashimoto (US 2016/0267991), and Kim (US 2016/0343727) as applied to claim 3, and further in view of Rabkin et al. (US 2015/0076586, hereinafter Rabkin) and Noda (US 2016/0276264).
Regarding Claim 4, Pang in view of Yu, Hashimoto, and Kim discloses the semiconductor structure of claim 3. Further, Pang does not specifically disclose the semiconductor structure, wherein the first length of each first device opening along the first direction is greater than the first width of each first opening along the second direction by about 2 to about 3 nm; Atty. Dkt. No. 4123.0050003- 28 - the first width of each first device opening along the second direction is greater than the second width of each second opening along the second direction by about 1 to about 2 nm; and the first width of each first device opening along the second direction is greater than the second length of each second device opening along the first direction by about 1 to about 2 nm.
However, Noda teaches forming the openings (105) (Noda, Fig. 7, ¶0041) having oval shape with the length wy in the bit line direction (the Y-direction) that is configured to be 1.3 times the length wx (wy=1.3wx) in the word line direction (the X-direction), and that by shortening length (wx) (Noda, Figs. 2, 6, 7, ¶0053-¶0056) of the opening in the X direction a large gap between the openings in the X-direction would be formed so that removing sacrificial material to form conductive material during the deposition of the word lines extending in the X direction between the openings would be provided without voids, and as the result, a wiring resistance of the word lines (WL) extending the X-direction  would be reduced. Further, Rabkin teaches forming substantially elliptical hole having a major axis of less than 30 nm (Rabkin, Figs. 1C-1D, ¶0039).
Thus, a person of ordinary skill in the art would recognize that with the width of the first opening along the second direction of about 11 nm, the length of the first opening along the first direction would be 14.3 nm=1.3x11 nm (in view of Noda) so that the length of the first opening along the first direction would greater than the width of the first opening along the second direction by about 3 nm (14.3 nm-11 nm=3.3 nm); and with the width and the length of the second opening of about 10 nm, the width of the first opening along the second direction would be greater than the width of the second opening along the second direction by about 1 nm (11 nm-10 nm=1 nm); and  the width of the first opening along the second direction would be greater than the length of the second opening along the first direction by about 1 nm (11 nm-10 nm=1 nm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Pang/Yu/Hashimoto/Kim by forming a plurality of openings having different shapes with optimized dispositions, diameters, and shapes of the openings including substantially elliptical shapes (with major axis of less than 30 nm as taught by Rabkin) with a long axis in the specific direction as taught by Noda to have the semiconductor structure, wherein the first length of each first device opening along the first direction is greater than the first width of each first opening along the second direction by about 2 to about 3 nm; Atty. Dkt. No. 4123.0050003- 28 - the first width of each first device opening along the second direction is greater than the second width of each second opening along the second direction by about 1 to about 2 nm; and the first width of each first device opening along the second direction is greater than the second length of each second device opening along the first direction by about 1 to about 2 nm in order to provide improved three-dimensional memory device including a plurality of openings having a diameter (or major axis) in a range of 10th nanometers for ultra-high density memory device (Rabkin, ¶0003, ¶0005, ¶0022-¶0023, ¶0039, ¶0074, ¶0078); and to facilitate deposition of the conductive material to form the structures having reduced wiring line resistance (Noda, ¶0005; ¶0053-¶0056).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,812,462 to Pang in view of Yu (US 2018/0122906) and Hashimoto (US 2016/0267991) as applied to claim 8, and further in view of Noda (US 2016/0276264).
Regarding Claim 11, Pang in view of Yu and Hashimoto discloses the semiconductor structure of claim 8. Further, Pang does not specifically disclose the semiconductor structure, wherein a distance L1 between one first device opening in the first row and an adjacent second opening in a second row is greater than a distance L2 between the second opening in the second row and an adjacent second opening in the third row.
However, Noda teaches that forming holes (105/125) (Noda, Figs. 2, 6, 7, 23, 25, 26, ¶0018-¶0045, ¶0053-¶0056) with oval shapes having short axis in the X-direction (word line (WL) direction, the second direction) (Noda, Figs. 2, 6, 7, ¶0022-¶0026) and long axis in the Y-direction (bit line (BL) direction, the first direction); and that shortening length (wx) (Noda, Figs. 2, 6, 7, ¶0053-¶0056) of the memory hole in the X direction (the second direction) would secure a large gap between the memory bodies in the X-direction so that removing sacrificial material to form conductive material during the deposition of the word lines extending in the X direction would be provided without voids, and as the result, a wiring resistance of the word lines (WL) extending the X-direction (the second direction) would be reduced.
Thus, a person of ordinary skill in the art would recognize that by shortening length of the contact holes of Pang in the second direction, a distance between the first opening in the first row and an adjacent second opening in the second row would be increased and would be greater than a distance between the second opening in the second row and an adjacent second opening in the third row so that a distance between two openings of two adjacent rows (e.g., between the first row and the second row; and between the second row and the third row) would decrease along the first direction.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structure of Pang/Yu/Hashimoto by forming a plurality of openings having different shapes with optimized dispositions, diameters, and shapes of the contact holes including substantially elliptical shapes with a long axis in the specific direction as taught by Noda by shortening length of the holes in a direction perpendicular to the specific direction to have the semiconductor structure, wherein a distance L1 between one first device opening in the first row and an adjacent second opening in a second row is greater than a distance L2 between the second opening in the second row and an adjacent second opening in the third row in order to provide improved ultra-high density three-dimensional memory device by facilitating deposition of the conductive material to form the structures having reduced wiring line resistance (Noda, ¶0005; ¶0053-¶0056).
Regarding Claims 12 and 13, Pang in view of Yu, Hashimoto, and Noda discloses the semiconductor structure of claim 11. Further, Pang does not specifically disclose that the distance L2 is greater than a distance L3 between the second opening in the third row and an adjacent second opening in a fourth row (as claimed in claim 12); wherein the distance L3 is greater than a distance L4 between the second opening in the fourth row and an adjacent second opening in a fifth row (as claimed in claim 13).
However, Noda teaches that forming holes (105/125) (Noda, Figs. 2, 6, 7, 23, 25, 26, ¶0018-¶0045, ¶0053-¶0056) with oval shapes having short axis in the X-direction (word line (WL) direction, the second direction) (Noda, Figs. 2, 6, 7, ¶0022-¶0026) and long axis in the Y-direction (bit line (BL) direction, the first direction); and that shortening length (wx) (Noda, Figs. 2, 6, 7, ¶0053-¶0056) of the holes in the X direction (the second direction) would secure a large gap between the memory bodies in the X-direction so that removing sacrificial material to form conductive material during the deposition of the word lines extending in the X direction would be provided without voids, and as the result, a wiring resistance of the word lines (WL) extending the X-direction (the second direction) would be reduced.
Thus, a person of ordinary skill in the art would recognize that by shortening length of the contact holes of Pang in the specific direction, a distance between the contact holes in specific direction would be increased.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor structures of Pang/Yu/Hashimoto/Noda by forming a plurality of contact openings having different shapes with optimized dispositions, diameters, and shapes of the contact holes including substantially elliptical shapes with a short axis in the specific direction as taught by Noda such that the distances between the adjacent second opening decreases from the second to the fifth rows to have the semiconductor structure, wherein the distance L2 is greater than a distance L3 between the second opening in the third row and an adjacent second opening in a fourth row (as claimed in claim 12); wherein the distance L3 is greater than a distance L4 between the second opening in the fourth row and an adjacent second opening in a fifth row (as claimed in claim 13) in order to provide improved ultra-high density three-dimensional memory device by facilitating deposition of the conductive material to form the structures having reduced wiring line resistance (Noda, ¶0005; ¶0053-¶0056).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891